Citation Nr: 1207015	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1961 to August 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  In his July 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing; in November 2011 he withdrew the request.  


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that is causally related to his exposure to noise trauma in service.  

2.  The Veteran has tinnitus that is causally related to his exposure to noise trauma in service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matters; any notice defect or duty to assist omission is harmless.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that his bilateral hearing loss and tinnitus were caused by noise trauma in service from firearms training, without the use of hearing protection.  

His DD Form 214 reflects that his military occupational specialty (MOS) was postal specialist.  His decorations include sharpshooter (M-1 rifle), expert (M-14 rifle), and 2D class gunner (M-60).  

On September 1961 service enlistment examination, puretone thresholds based on American Standards Association (ASA) units, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
0
10
8
8
10
LEFT
0
10
10
10

When converted to International Standards Organization (ISO) units, the puretone thresholds were:




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
20
18
18
20
LEFT
15
20
20
20


[The Board notes that the decibel finding in the left ear at 4000 Hertz is unclear.  However, it is not material to the determination reached herein and further efforts to clarify this finding are therefore not necessary.]  The Veteran's whispered voice hearing was 15/15, bilaterally.  His ears were normal on clinical evaluation.  On June 1964 service separation examination, the Veteran's whispered voice hearing was 15/15, bilaterally.  His ears were normal on clinical evaluation.  

Post-service VA treatment records include an October 1995 report noting the Veteran's complaint of decreased audio acuity.  An August 1996 report provided an assessment of bilateral mild to moderate sensorineural hearing loss (SNHL) (with an attached audiogram).  The Veteran reported noise exposure to weapons with constant bilateral high frequency tinnitus for 30 years.  He indicated he noticed hearing difficulties over 5 years ago.  He was recommended hearing aids.  

On October 2007 VA audiological examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
40
50
55
65
LEFT
30
40
50
60
65

Speech audiometry revealed speech recognition ability of 82 percent in the right ear, and 88 percent in the left ear.  The Veteran reported a history of loud noise exposure during service, including exposure to rifles on the firing range without the use of any hearing protection.  He denied loud noise exposure post service as a civilian as he worked for the United States Postal Service as a clerk at the front desk.  He indicated his ears were sensitive to pressure changes caused by changes in altitude.  He also complained of bilateral, periodic tinnitus; he was not sure of its onset.  The audiologist noted the Veteran's discharge physical did not report any frequency-specific hearing threshold results, and the Veteran could not recall when he first noticed bilateral tinnitus, which is commonly associated with noise-induced hearing loss.  It was opined that the hearing loss and tinnitus are not likely due to military loud noise exposure.  

An April 2008 VA treatment record notes the Veteran's complaint that he had experienced near constant bilateral tinnitus since service.  He recalled his ears ringing for hours after weapons fire.  

In his October 2008 notice of disagreement, the Veteran reported his ears began ringing during basic training and have continued to ring to the present.  

July 2009 correspondence from L.H., identified as a co-worker of the Veteran, reported the Veteran worked in a quiet retail setting and was not around any processing equipment.  It was further indicated that the Veteran experienced difficulties in his job because he could not hear the bell ring for customer assistance.  He reported he was told the Veteran's hearing problems began during service due to weapons and lack of adequate hearing protection.  

A November 2011 private medical opinion from Dr. D.T.D. noted the Veteran had significant noise exposure during service for a three year period of time when he was exposed to firearms without earplugs, and opined that his bilateral hearing loss and tinnitus were as likely as not the result of his military noise exposure.  

Based on the Veteran's decorations in service it is shown (and not in dispute) that the Veteran had exposure to noise trauma in service.  It is also not in dispute that he has a bilateral hearing loss disability by VA standards, as such is shown by VA audiometry (in October 2007).  And as tinnitus is a disability capable of lay observation (it is essentially established on the basis of subjective complaints), and because there is no reason to question the Veteran's credibility, it is reasonably shown that he has tinnitus.  

The remaining criterion for establishing service connection for the Veteran's hearing loss disability and tinnitus is whether there is competent evidence that such disabilities are related to recognized noise trauma in service; that is a medical question.  

In making determinations on medical questions, VA must rely on competent (medical) evidence.  There are conflicting medical opinions in the record regarding the etiology of the Veteran's hearing loss.  The October 2007 VA examiner opined the Veteran's current hearing loss and tinnitus were not as likely as not related to his service, noting his service discharge physical that did not show hearing loss.  Dr. D.T.D. in the November 2011 correspondence opined that the Veteran's bilateral hearing loss and tinnitus were as likely as not the result of military noise exposure, noting the significant noise exposure during service for a three year period of time without hearing protection.  

There is a well-established legal precedent (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) that a hearing loss disability (as defined in 38 C.F.R. § 3.385) need not be shown by audiometric testing during service in order to establish service connection for such disability.  Therefore, the Board finds the October 2007 VA examiner's opinion is inadequate.  The examiner did not provide any further explanation of rationale for the conclusion offered (and did not cite to any supporting medical texts/treatises).  In addition, the examiner did not note the Veteran's complaints of decreased audio acuity as early as October 1995, and his complaint of continuing tinnitus for 30 years in an August 1996 VA treatment record.  Hence, that opinion is inadequate.  

The Board finds no reason to question the opinion of Dr. D.T.D.  Because the opinion offered is supported by rationale that cites to factual data (i.e., the Veteran was exposed to noise trauma for a three-year period of time without hearing protection), and is supported by the factual evidence of record, the Board finds the opinion to be more probative and persuasive than the October 2007 VA examiner's opinion.  

Accordingly, the factual and legal requirements for establishing service connection for bilateral hearing loss and tinnitus are met.  Service connection for bilateral hearing loss and tinnitus is therefore warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


